487 F.2d 595
James Edward CLAYTON, Plaintiff-Appellant,v.Robert T. WADE, Chief of Police, et al., etc., Defendants-Appellees.
No. 73-2111 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 14, 1973.

James Edward Clayton, pro se.
Robert E. Young, Garland, Tex., John B. Tolle, Asst. Dist. Atty., Dallas, Tex., for defendants-appellees.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
James Edward Clayton, a state prisoner appeals from the district court's dismissal of his 42 U.S.C. Sec. 1983 suit alleging that certain officials of Garland, Texas have wrongfully failed to return to him certain law books and legal materials seized during a search of his apartment, thereby denying him access to the courts and depriving him of property without just compensation.  The defendants' answer denying any knowledge as to the materials or their whereabouts was not a sufficient basis upon which to dismiss his claim.  Some fact finding procedures were necessitated.  See Haines v. Kerner, 404 U.S. 519, 92 S.Ct. 594, 30 L.Ed.2d 652 (1969).  We therefore vacate the judgment below and remand this case for further proceedings consistent with Campbell v. Beto, 460 F.2d 765 (5th Cir. 1972).


2
Vacated and remanded.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of N. Y., 431 F.2d 409, Part I (5th Cir. 1970)